        Case 5:18-cv-00624 Document 1 Filed 12/07/18 Page 1 of 6 PageID 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
VILLAGE PEST SERVICES, INC. as                        )
Successor-in-Interest to BAY AREA PEST                )
AND TERMITE CONTROL, INC.,                            )
                                                      )
               Defendant.                             )

                                          COMPLAINT

       The United States of America, by and through Maria Chapa Lopez, United States

Attorney for the Middle District of Florida, for its complaint, alleges as follows:

                                     Jurisdiction and Venue

   1. This is an action by the United States of America to obtain a judgment against the

       defendant, Village Pest Services, Inc., as successor-in-interest to Bay Area Pest and

       Termite Control, Inc., for unpaid Form 944 employment tax liabilities for 2006, 2007,

       and 2008, and unpaid Form 941 employment tax liabilities for all four quarters of 2009.

   2. This civil action is authorized and sanctioned by the Chief Counsel, Internal Revenue

       Service, a duly authorized delegate of the Secretary of the Treasury, and has been

       commenced at the direction of a delegate of the Attorney General of the United States.

       26 U.S.C. § 7401.

   3. The Court has jurisdiction over this action under 26 U.S.C. § 7402 and 28 U.S.C. §§ 1340

       and 1345.


                                                                                            17189241.1
           Case 5:18-cv-00624 Document 1 Filed 12/07/18 Page 2 of 6 PageID 2




      4. Venue is proper in this district under 28 U.S.C. §§ 1391 and 1396 because defendant

           Village Pest Services, Inc. resides in Summerfield, Florida, which is located in Marion

           County.

                Defendant’s Predecessor-in-Interest Has Federal Employment Tax Debt

      5. On the dates and in the amounts set forth below, a delegate of the Secretary of the

           Treasury assessed Bay Area Pest and Termite Control, Inc. with Form 944 employment

           tax liabilities for 2006, 2007, and 2008, and Form 941 employment tax liabilities for all

           four quarters of 2009, based on filed returns:

           Tax Period       Type of          Assessment        Tax                Penalties         Interest
                            Tax              Date              Assessed           Assessed1         Assessed

           200612           Form 944         2/16/2009         $7,443.83          $1,224.86*        $999.09
                                                                                  $543.38#
                                                                                  $680.48^
           200712           Form 944         4/28/2008         $45,616.43         $4,105.48*        $807.29
                                                                                  $684.25^
           200812           Form 944         3/16/2009         $35,751.95         $1,608.84*        $225.85
                                                                                  $3,575.18#
                                                                                  $357.52^
           200903           Form 941         6/15/2009         $9,397.89          $119.57+          $30.21
                                                                                  $632.80#
                                                                                  $59.79^
           200906           Form 941         2/1/2010          $12,667.70         $1,806.70*        $201.45
                                                                                  $837.73#
                                                                                  $281.04^
           200909           Form 941         12/21/2009        $11,856.27         $1,185.62#        $66.45
                                                                                  $118.56^
                                                                                  $592.81#

           200912           Form 941         3/1/2010          $7,790.02          $779.00#          $24.80
                                                                                  $77.90^
                                                                                  $389.50#

1
    *Failure to File Penalty; #Failure to Deposit Penalty; ^Late Payment Penalty; +Dishonored Payment Penalty.



                                                                                                            17189241.1
    Case 5:18-cv-00624 Document 1 Filed 12/07/18 Page 3 of 6 PageID 3




6. A delegate of the Secretary of the Treasury, in accordance with the Internal Revenue

   laws, gave written notice of the assessments described above to Bay Area Pest and

   Termite Control, Inc. and made demand for payment.

7. Despite notice of the assessments and demand for payment, Bay Area Pest and Termite

   Control, Inc. refused or neglected to pay the assessed tax liability, penalties, and interest

   that have accrued on those taxes. As of November 26, 2018, the unpaid balance of tax

   and statutory additions, including interest, is $168,375.80.

Defendant is Liable as Successor-in-Interest to Bay Area Pest and Termite Control, Inc.

8. Bay Area Pest and Termite Control, Inc. is a defunct Florida corporation that operated

   until it was voluntarily dissolved on January 22, 2010 by Constantin Cora, who is owner,

   director, and president of the corporation.

9. Constantin Cora purchased Village Pest Services, Inc., a Florida corporation, from a

   friend in July of 2009 for approximately $48,000, and thereafter served as its director and

   president.

10. Following his purchase of Village Pest Services, Inc., Constantin Cora purported to

   transfer all of the assets Bay Area Pest and Termite Control, Inc. to Village Pest Services,

   Inc. for a purchase price of $2,325.

11. The consideration paid for the purported transfer described in paragraph 10 was not full

   and adequate.

12. At the time of the purported transfer described in paragraph 10, Notices of Federal Tax

   Lien had been properly filed against Bay Area Pest Termite Control, Inc. in the public

   records of Marion County, Florida with respect to the taxes described in paragraph 5.


                                                                                          17189241.1
    Case 5:18-cv-00624 Document 1 Filed 12/07/18 Page 4 of 6 PageID 4




13. At the time of the purported transfer described in paragraph 10, Constantin Cora was

   aware of the unpaid employment tax liabilities described in paragraph 5.

14. The purported transfer described in paragraph 10 was intended to defraud creditors,

   including the United States of America.

15. Following the purported transfer described in paragraph 10, Village Pest Services, Inc.

   continued to operate at the same business location as Bay Area Pest and Termite Control,

   Inc. had operated.

16. Following the purported transfer described in paragraph 10, Village Pest Services, Inc.

   continued to use the same equipment that Bay Area Pest and Termite Control, Inc. had

   used.

17. Following the purported transfer described in paragraph 10, Village Pest Services, Inc.

   continued to service the same customers that Bay Area Pest and Termite Control, Inc. had

   serviced.

18. Village Pest Services, Inc. is liable for the employment tax liabilities described in

   paragraph 5 as a successor-in-interest to Bay Area Pest and Termite Control, Inc.

                      Additional Facts Concerning Statute of Limitations

19. In general, the United States has ten years from the date of an assessment to collect the

   tax, penalty, or interest assessed or to bring a timely proceeding for the collection of the

   tax. 26 U.S.C. § 6502.

20. One exception to this general rule is that the ten-year period for collection is suspended

   for any period during which the Secretary of the Treasury is prohibited from making a

   levy. 26 U.S.C. § 6331(i)(5).


                                                                                            17189241.1
       Case 5:18-cv-00624 Document 1 Filed 12/07/18 Page 5 of 6 PageID 5




   21. The Secretary of the Treasury is prohibited from making a levy on the property or rights

       to property of any person during the period an installment agreement for the payment of

       the unpaid tax is pending and for 30 days after it is terminated. 26 U.S.C. § 6331(k)(2).

   22. Bay Area Pest and Termite Control, Inc. entered into two installment agreements with

       respect to the 2007 Form 944 employment tax liability described in paragraph 5. The

       first was initiated on February 11, 2009, remained pending until it was established on

       July 31, 2009, and terminated on February 17, 2010. The second installment agreement

       was established on May 16, 2014 and terminated on August 19, 2016. The two

       installment agreements resulted in at least a 230-day suspension of the collection statute,

       170 days for the period the first installment agreement was pending and 30 days after

       each termination.

   23. Bay Area Pest and Termite Control Inc.’s 2007 Form 944 tax liability was assessed on

       April 28, 2008. Absent suspension the collection statute on the 2007 Form 944 liability

       would have expired April 28, 2018, but by virtue of the 230-day suspension it was

       extended to December 14, 2018. Treas. Reg. § 301.6331-4(c).

WHEREFORE, the plaintiff United States of America, prays for the following relief:

a. That this Court determine and adjudge that Village Pest Services, Inc., as successor-in-

   interest to Bay Area Pest and Termite Control, Inc., is indebted to the United States in the

   amount of $168,375.80 plus fees and statutory additions thereon as provided by law from

   November 26, 2018.




                                                                                            17189241.1
       Case 5:18-cv-00624 Document 1 Filed 12/07/18 Page 6 of 6 PageID 6




b. That this Court grant such other and further relief as is just and proper, including the costs of

   this action.

                                                     Richard E. Zuckerman
                                                     Principal Deputy Assistant Attorney General




                                              By:    /s/ Mary Apostolakos Hervey
                                                     Mary Apostolakos Hervey
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 14198
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Telephone: (202) 514-6484
                                                     Facsimile: (202) 514-9868
                                                     Mary.Apostolakos.Hervey@usdoj.gov

                                                     Of counsel:

                                                     Maria Chapa Lopez
                                                     United States Attorney




                                                                                            17189241.1
Case 5:18-cv-00624 Document 1-1 Filed 12/07/18 Page 1 of 2 PageID 7
Case 5:18-cv-00624 Document 1-1 Filed 12/07/18 Page 2 of 2 PageID 8
Case 5:18-cv-00624 Document 1-2 Filed 12/07/18 Page 1 of 2 PageID 9
Case 5:18-cv-00624 Document 1-2 Filed 12/07/18 Page 2 of 2 PageID 10
